DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated February 4, 2021 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1, 5, 13 and 17 have been amended.  No claims have been added or cancelled.  Claims 1-20 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-20 has been fully considered and is persuasive.  Examiner still views the certification of equipment as being a part of an abstract idea under Prong One of Step 2A under the 2019 PEG as equipment certification can be viewed as part of a legal requirement and therefore would fall under one of the groupings of abstract ideas under the 2019 PEG.  However under Prong Two of Step 2A Examiner believes that a practical application of the abstract idea is present as one or more other computing nodes certify the computing node of the claim and therefore a reliance is being made upon a particular architecture of devices in order to establish whether or not the computing node is certified under the second communication protocol.  Therefore the rejection under 35 U.S.C. § 101 is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(1) and (a)(2) rejection of claims 1-5, 7-8, 11 and 13-20 as being anticipated by Kobayashi (U.S. Patent Publication 2011/0269494) has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 6 as being unpatentable over Kobayashi in view of Huang et al. (U.S. Patent 6,611,506) has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 9 as being unpatentable over Kobayashi in view of Smith et al. (U.S. Patent Publication 2019/0140919) has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Examiner was able to find was Kobayashi (U.S. Patent Publication 2011/0269494) which is directed towards a base station, mobile station, handover method and download method (title).  Kobayashi describes a situation in which a mobile station may be required to switch to a different communication protocol and downloads the necessary protocol software for doing so.  Prior to actually making the switch of protocol the mobile station makes its own internal measurements regarding wireless quality and then reports the wireless quality to the base station.  The base station contains an evaluating unit which based on the reported wireless quality satisfies a particular condition which will interrupt the download of the new protocol if quality is not at the required threshold and when the quality returns to a particular value will restart the download.  Once the download is complete the base station will receive from the mobile station wireless quality for both the first and second communication protocol.  From this the base station will predict when handover can be performed.  This is clearly different from the compute node of the claimed invention which is receiving certification of the second communication protocol from one or more other compute nodes and not from an internal measurement.  No prior art could be found in Examiner’s search that alone or in combination with Kobayashi would correct this deficiency.  Therefore independent claims 1, 13 and 17 and their dependent claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAMES D NIGH/Senior Examiner, Art Unit 3685